COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Clements, Haley and Petty
UNPUBLISHED



              MICHAEL ALAN HUMPHRIES, II
                                                                              MEMORANDUM OPINION *
              v.     Record No. 1310-21-2                                         PER CURIAM
                                                                                NOVEMBER 29, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF ORANGE COUNTY
                                               David B. Franzen, Judge

                             (Michael J. Hallahan, II, on brief), for appellant. Appellant
                             submitting on brief.

                             (Jason S. Miyares, Attorney General; Matthew P. Dullaghan, Senior
                             Assistant Attorney General, on brief), for appellee. Appellee
                             submitting on brief.


                     Counsel for Michael Alan Humphries, II, filed a brief on his behalf accompanied by a

              motion for leave to withdraw in accordance with Anders v. California, 386 U.S. 738, 744 (1967). A

              copy of the brief has been furnished to Humphries with sufficient time for him to raise any matter

              that he chooses. Humphries has not filed any pro se supplemental pleadings. After examining

              the pleadings and record in this case, the panel has determined the case to be wholly frivolous

              and the trial court’s judgment is affirmed.

                     Under a written plea agreement, Humphries pleaded guilty to first-degree murder and use of

              a firearm in the commission of a felony. Consistent with the terms of the plea agreement, the trial

              court sentenced Humphries to life imprisonment plus three years of incarceration with all but

              thirty-eight years and seven months suspended. On appeal, Humphries argues that the trial court

              abused its sentencing discretion.



                     * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           BACKGROUND

       On appeal, we recite the facts “in the ‘light most favorable’ to the Commonwealth, the

prevailing party in the trial court.” Hammer v. Commonwealth, 74 Va. App. 225, 231 (2022)

(quoting Commonwealth v. Cady, 300 Va. 325, 329 (2021)). Doing so requires us to “discard the

evidence of the accused in conflict with that of the Commonwealth, and regard as true all the

credible evidence favorable to the Commonwealth and all fair inferences to be drawn therefrom.”

Cady, 300 Va. at 329 (quoting Commonwealth v. Perkins, 295 Va. 323, 324 (2018)).

       Before accepting Humphries’s pleas, the trial court conducted a thorough colloquy with

him to ensure they were entered freely and voluntarily. Humphries confirmed that he had

discussed the charges and their elements with his attorney and was pleading guilty because he

was, “in fact, guilty.” Humphries understood that the maximum punishment for the offenses was

life imprisonment plus three years and had discussed the sentencing guidelines with his attorney.

Humphries had read, understood, and signed the written plea agreement. He also understood that

under the plea agreement, the trial court could not impose an active sentence above the high-end

of the discretionary sentencing guidelines’s recommended range. The trial court accepted

Humphries’s pleas, finding that he had entered them freely and voluntarily.

       The Commonwealth proffered that around 7:00 a.m. on February 13, 2018, surveillance

video recorded Alistair Smith as he entered a laundromat. Smith left after moving his laundry

into a dryer but returned shortly before 9:00 a.m. and sat in a chair while looking at his cell

phone. About two minutes later, Humphries arrived at the laundromat and looked at Smith

through the window. Humphries then retrieved a bolt action rifle from his car, entered the

laundromat, and shot Smith from seven feet away. The large-caliber rifle bullet travelled

through Smith’s arm and chest, “lift[ed] him . . . out of the seat,” and “threw him on[to] the

floor.” Humphries then walked around a table and shot Smith twice more in the head.

                                                -2-
Humphries returned to his car, placed the rifle in the trunk, and drove away. Twenty minutes

later, two women found Smith’s body and called 911.

       When Humphries arrived home, he told his mother that he “had shot someone.” His

mother drove him to the magistrate’s office, where he told police that he shot Smith after seeing

a Facebook message on his wife’s phone that “led him to believe” they were having an affair. A

forensic scientist explained that the rifle found in Humphries’s car “was the largest caliber gun

that she had ever” tested and typically was used “in big game hunting.” Based on Humphries’s

pleas and the proffered evidence, the trial court convicted Humphries of first-degree murder and

use of a firearm in the commission of a felony and continued the matter for sentencing.

       At the sentencing hearing, the trial court reviewed the discretionary sentencing

guidelines, which recommended a sentence between twenty-three years and two months’

incarceration and thirty-eight years and seven months’ incarceration, with a midpoint of thirty

years and ten months. The Commonwealth introduced numerous photographs taken at the

laundromat after the shooting. The pictures depicted Smith’s head and the gruesome scene left

by Humphries’s actions. The Commonwealth also introduced a sixteen second video from the

surveillance camera that depicted Humphries shooting Smith three times.

       Chess Maxwell, who served with Smith in the Army, testified that Smith was “an

extraordinary and rare person” who had been “a valued asset in any platoon.” Maxwell

recounted how Smith had impacted his life positively and lamented that he was killed in a

“senseless” act of cowardice. Jennifer Lee, Smith’s fiancée, similarly testified that Smith was

“an amazing father to [their] daughter” and a “loving man.” Their daughter missed Smith, told

him “good morning and good night” every day, “and even blows kisses to him.” Lee was taking

medication to address her PTSD, extreme anxiety, and depression and asked the trial court to

impose “the maximum penalty.”

                                               -3-
       Humphries argued that although the plea agreement “capped” his sentence at the

high-end of the sentencing guidelines, imposing thirty-eight years and seven months’

incarceration would equate to a life sentence because he would not be released until his

mid-seventies. Accordingly, he asked the trial court to sentence him at the midpoint of the

guidelines. He emphasized his lack of criminal history and argued that he had worked many

years as a “good employee.” He was married with several children and had “reacted

inappropriately” after learning that Smith had an affair with his wife. Humphries acknowledged

the grisly scene but argued that all first-degree murder cases are “nasty” and “heinous,” a

circumstance contemplated by the guidelines.

       The Commonwealth argued that nothing mitigated the offenses. Humphries had used a

large caliber rifle to “blow[] up” Smith’s head. The Commonwealth asserted that Humphries

displayed no heat of passion or emotion in the surveillance video. Instead, he calmly “carried

out” a “death sentence.” The Commonwealth emphasized that every person who responded to

the laundromat had to witness the gruesome results of Humphries’s actions.

       In allocution, Humphries recounted incidents in which he believed Smith had come to

Humphries’s house at night. When Humphries asked his wife about them, she told him not to

worry. Humphries also recalled that his young daughter started manifesting behavior that led

him to believe she might have been “molested.” When he asked his wife about the behavior, she

told him he was being paranoid. Humphries admitted that, on the day of the murder, he followed

Smith to the laundromat and entered with his rifle. He claimed that he intended to confront

Smith but the rifle “went off” when he “leveled” it. Once it went off, Humphries determined “to

do” what he “said [he] was going to do.” Humphries lamented for his children and stated that he

was unaware of Smith’s fiancée and daughter. Humphries apologized and claimed he “never

wanted” Smith to die.

                                               -4-
       The trial court considered Humphries’s lack of criminal record, allocution, and belief that

Smith had had an affair with his wife. The trial court found that Humphries’s life had been

“productive” before the murder; he was employed and was “a devoted father.” But Humphries

had murdered an unsuspecting victim in what the trial court characterized as a premeditated,

deliberate “assassination” in “cold blood,” using a “high powered” rifle. The court found that

Humphries had “destroyed” two families, Smith’s and his own. The court concluded that the

“mitigating circumstances” did not “outweigh the aggravating circumstances.” Accordingly, it

sentenced Humphries to a total of thirty-eight years and seven months of active incarceration.

                                             ANALYSIS

       Humphries argues that the trial court abused its discretion by imposing the maximum

active sentence permitted under the plea agreement. He argues that the trial court “seemed to

ignore” the mitigating circumstances because the crime was “quite brutal.” He emphasizes that

he had “no criminal history” and had “turned himself in” immediately after the shooting, which

demonstrated that the murder was “an isolated incident” and he was not a threat to the public.

Humphries also stresses that he was employed full time and was married with children. He

asserts that he lost his marriage, wife, family, and job, “all thanks to [Smith].”

       “We review the trial court’s sentence for abuse of discretion.” Scott v. Commonwealth,

58 Va. App. 35, 46 (2011). “[W]hen a statute prescribes a maximum imprisonment penalty and

the sentence does not exceed that maximum, the sentence will not be overturned as being an

abuse of discretion.” Minh Duy Du v. Commonwealth, 292 Va. 555, 564 (2016) (quoting Alston

v. Commonwealth, 274 Va. 759, 771-72 (2007)). “[O]nce it is determined that a sentence is

within the limitations set forth in the statute under which it is imposed, appellate review is at an

end.” Thomason v. Commonwealth, 69 Va. App. 89, 99 (2018) (quoting Minh Duy Du, 292 Va.




                                                 -5-
at 565). Here, Humphries’s sentence was within the sentencing range set by the legislature. See

Code §§ 18.2-10, 18.2-32, and 18.2-53.1. And it was consistent with the plea agreement.

       It was within the trial court’s purview to weigh the mitigating evidence Humphries

presented, including his lack of criminal history, full-time employment, family circumstances,

and surrender to authorities. Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000). “Criminal

sentencing decisions are among the most difficult judgment calls trial judges face.” Minh Duy

Du, 292 Va. at 563. “Because this task is so difficult, it must rest heavily on judges closest to the

facts of the case—those hearing and seeing the witnesses, taking into account their verbal and

nonverbal communication, and placing all of it in the context of the entire case.” Id.

       The record demonstrates that the trial court considered the mitigating circumstances

Humphries cites on appeal. Indeed, the court expressly found that Humphries had led a

“productive” life and been “a devoted father.” Balanced against those circumstances, however, was

Humphries’s premeditated murder of Smith in “cold blood.” Using a “high powered” rifle

appropriate for large game, Humphries shot Smith at close range as he was doing his laundry.

The trial court found that Humphries had “destroyed” two families—Smith’s and his own—and

expressly found that the “mitigating circumstances” did not “outweigh the aggravating

circumstances.” Thus, the record does not support Humphries’s contention that the trial court

“ignored” his mitigating evidence. To the contrary, after considering that evidence, the trial

court imposed the sentence that it deemed appropriate—the maximum allowable under the plea

agreement. That sentence “does not exceed [the statutory] maximum,” and our task is complete.

Id. at 564; see also Thomason, 69 Va. App. at 99 (“Appellant’s sentence was within the statutory

range, and our task is complete.”).




                                                -6-
                                          CONCLUSION

       For the foregoing reasons, we affirm the trial court’s judgment and grant the motion for

leave to withdraw. Anders, 386 U.S. at 744. This Court’s records shall reflect that Michael Alan

Humphries, II, is now proceeding without the assistance of counsel in this matter and is

representing himself on any further proceedings or appeal.

                                                                                           Affirmed.




                                               -7-